

115 S2180 IS: Christopher Bryski Student Loan Protection Act
U.S. Senate
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2180IN THE SENATE OF THE UNITED STATESNovember 30, 2017Mr. Menendez (for himself, Ms. Warren, Mr. Booker, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish additional protections and disclosures for students and co-signers with respect to
			 student loans, and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Christopher Bryski Student Loan Protection Act or Christopher’s Law. (b)FindingsCongress finds the following:
 (1)The Bureau of Consumer Financial Protection (referred to in this section as the CFPB) Student Loan Ombudsman stated the following: (A)The CFPB received more than 7,700 private student loan complaints and approximately 2,300 debt collection complaints related to student loans between September 1, 2016, and August 31, 2017..
 (B)Co-signers complain that information about discharge or alternative arrangements in the case of death of the primary borrower is not readily available and that decisions are made on a case-by-case basis, giving co-signers little understanding of how the process works, or if they will be successful..
 (C)The complaints and input received by the CFPB resemble many of the same issues experienced by mortgage borrowers, such as improper application of payments, untimeliness in error resolution, and inability to contact appropriate personnel in times of hardship..
 (D)The difference between Federal and private student loans in periods of disability was not well-understood..
 (2)An estimated 2,500,000 individuals sustain a traumatic brain injury each year and older adolescents between 15 and 19 years of age are more likely to sustain a traumatic brain injury than individuals in other age groups.
 (3)It has been estimated that the annual incidence of spinal cord injury, not including those individuals who die at the scene of an accident, is approximately 54 cases per 1,000,000 individuals in the United States, or approximately 17,000 new cases each year. These injuries can lead to permanent disability or loss of movement and can prohibit the victim from engaging in any substantial gainful activity.
 (4)According to the CFPB, more than 90 percent of new private student loans are co-signed. (5)According to the CFPB, private student loan companies provide co-signer release to less than 1 percent of eligible borrowers.
				2.Additional
			 student loan protections
			(a)In
 generalSection 140 of the Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the following:
				
					(g)Additional
				protections relating to borrower or co-Signer
			 of a
				private education loan
						(1)Clear and
 conspicuous description of obligation of borrower and co-signerIn the case of any private educational lender that provides a private education loan, the lender shall clearly and conspicuously describe, in writing, the obligations of a co-signer with respect to the loan, including the effect that the death, disability, or inability to engage in any substantial gainful activity of the borrower or any co-signer would have on any such obligation, in language that the Bureau determines would give a reasonable person a reasonable understanding of the obligation being assumed by becoming a co-signer for the loan.
						(2)Prohibition on automatic default with respect to a performing loan
							(A)Death,
 disability, or bankruptcy of co-signerIf a private education loan includes a co-signer, a private educational lender may not take any adverse action (including declaring a default, accelerating any loan obligation, increasing the interest rate, or altering any obligations under the private education loan in a way that is adverse to the borrower) against the borrower based on—
 (i)the death, disability, or inability to engage in any substantial gainful activity of the co-signer; or
 (ii)the bankruptcy of the co-signer. (B)Death, disability, or bankruptcy of borrowerIf a private education loan includes a co-signer, a private educational lender may not take any adverse action (including declaring a default, accelerating any loan obligation, increasing the interest rate, or altering any obligations under the private education loan in a way that is adverse to any co-signer) against the co-signer based on—
 (i)the death, disability, or inability to engage in any substantial gainful activity of the borrower; or
 (ii)the bankruptcy of the borrower. (3)Co-signer release (A)Requirements for automatic release of co-signer (i)Criteria established by the BureauNot later than 180 days after the date of enactment of this subsection, the Bureau shall establish criteria, which, if met by the borrower of a private education loan, shall require the private educational lender with respect to, or servicer of, the private education loan, as applicable, to promptly release any co-signer from the obligations of the co-signer under the loan without requiring any action on behalf of the borrower.
 (ii)Criteria established by lenderA private educational lender may establish criteria for automatic release that are different from the criteria described in clause (i) if the criteria established by the lender are not more restrictive with respect to the borrower or any co-signer of the private education loan than the criteria established under clause (i).
 (B)Disclosure of criteria for co-signer releaseA private educational lender shall— (i)include in the promissory note of a private education loan the criteria under which a co-signer may be released from the obligation of the co-signer under a private education loan under this paragraph; and
 (ii)disclose to the borrower and any co-signer at the time the private education loan is consummated, clearly and conspicuously, the criteria under which a co-signer may be released from the obligation of the co-signer under a private education loan.
 (C)Modifications to criteriaIf a private education loan has a co-signer, the private educational lender with respect to, or servicer of, the private education loan, as applicable, may not modify the criteria under which the co-signer may be released from the obligation of the co-signer under the private education loan without the consent of the borrower and the co-signer if the modification would be adverse to the borrower.
 (D)Notification on releaseA private educational lender with respect to, or servicer of, a private education loan, as applicable, shall promptly notify the borrower and any co-signers for the private education loan if a co-signer is released from the obligations of the co-signer under the private education loan under this paragraph.
 (E)Modification of evaluation of creditworthiness, credit standing, or credit capacityIn determining whether the criteria for a co-signer release are met, a private educational lender with respect to, or servicer of, a private education loan, as applicable, may not evaluate the creditworthiness, credit standing, or credit capacity of the borrower or a co-signer of the private education loan using a standard that would be more adverse to the borrower or co-signer, as applicable, than the standard the private educational lender used to evaluate the creditworthiness, credit standing, or credit capacity of the borrower or co-signer on the date on which the private education loan was consummated.
							(4)Designation of
 individual to act on behalf of the borrowerIn the case of any private educational lender that extends a private education loan, the lender shall provide the borrower an option to designate an individual to have the legal authority to act on behalf of the borrower with respect to the private education loan in the event of the death, disability, or inability to engage in any substantial gainful activity of the borrower.
 (5)CounselingIn the case of any private educational lender that extends a private education loan, the lender shall ensure that the borrower, and any co-signer, receives comprehensive information on the terms and conditions of the loan and of the responsibilities the borrower has with respect to the loan, including the information required under subparagraphs (H), (I), (K), (L), (M), and (N) of section 485(l)(2) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)).
						(6)Model
 formThe Bureau shall publish a model form under section 105 for describing the obligation of a co-signer for the purposes of paragraph (1).
						(7)Definition of
				death, disability, or inability to engage in any substantial
			 gainful
 activityFor the purposes of this subsection with respect to a borrower or co-signer, the term death, disability, or inability to engage in any substantial gainful activity—
 (A)means any condition described in section 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)); and
 (B)shall be interpreted by the Bureau in such a manner as to conform with the regulations prescribed by the Secretary of Education under section 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) to the fullest extent practicable, including safeguards to prevent fraud and abuse..
 (b)DefinitionsSection 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)) is amended—
 (1)by redesignating paragraphs (1) through (8) as paragraphs (2) through (9), respectively; and
 (2)by inserting before paragraph (2), as so redesignated, the following:
					
 (1)the term co-signer— (A)means any individual who is liable for the obligation of another without compensation, regardless of how designated in the contract or instrument with respect to that obligation;
 (B)includes any person the signature of which is requested as condition to grant credit or to forbear on collection; and
 (C)does not include a spouse of an individual described in subparagraph (A), the signature of whom is needed to perfect the security interest in a loan;.
 (c)RulemakingNot later than 1 year after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall issue regulations to carry out subsection (g) of section 140 of the Truth in Lending Act (15 U.S.C. 1650), as added by paragraph (1).
			3.Federal student
			 loans
			(a)Counseling
 informationSection 485(l)(2) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)) is amended by adding at the end the following:
				
 (L)Information regarding the conditions required to discharge the loan due to the death, disability, or inability to engage in any substantial gainful activity of the borrower in accordance with section 437(a).
 (M)Any repayment, refinance, deferment, forbearance, or forgiveness opportunities available to the borrower or co-signer in the event of the death, disability, or inability to engage in any substantial gainful activity of the borrower or co-signer.
 (N)The effect that the death, disability, or inability to engage in any substantial gainful activity of the borrower would have on the obligations of the borrower and any co-signer of the loan..
			(b)Designation of
 individual To act on behalf of the borrowerSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended—
 (1)in subsection (a), by striking paragraph (4) and inserting the following:
					
 (4)file with the Secretary, as part of the original financial aid application process, a certification, which need not be notarized, but which—
 (A)shall include— (i)a statement of educational purpose stating that the money attributable to such grant, loan, or loan guarantee will be used solely for expenses related to attendance or continued attendance at such institution; and
 (ii)such student’s social security number; and (B)may include a designation by such student of an individual who shall have the legal authority to act on behalf of the student with respect to any loan to the student under this title in the event of the student’s death, disability, or inability to engage in any substantial gainful activity;; and
 (2)by adding at the end the following:  (u)Option To designate individual To act on behalf of the borrower in clear and conspicuous mannerThe option for a student to make a designation described in subsection (a)(4)(B) shall be provided in a clear and conspicuous manner to the student..
 4.Rule of constructionNothing in this Act, or any amendment made by this Act, may be construed to adversely affect the eligibility of a student to receive any grant, loan, or work assistance under part C or part G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq. and 20 U.S.C. 1088 et seq.) based on a designation, or the lack of a designation, under section 484(a)(4)(B) of that Act (20 U.S.C. 1091(a)(4)(B)), as added by section 3(b)(1).